CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectuses and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our reports dated February 25, 2010 on Dreyfus Institutional Reserves Money Fund, Dreyfus Institutional Reserves Treasury Fund and Dreyfus Institutional Reserves Treasury Prime Fund for the fiscal year ended December 31, 2009 which are incorporated by reference in this Registration Statement (Form Nos. 33-148652 and 811-22169) of Dreyfus Institutional Reserves Funds. ERNST&YOUNGLLP New York, New York April 23, 2010
